Citation Nr: 1442395	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from August 1946 to August 1966; he retired from active duty following two decades of service.  The Veteran died in August 2002, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim was before the Board on a prior occasion, and was remanded in June 2014 for evidentiary development.  All actions requested by the remand have been accomplished to the extent possible.  

The entire claims folder, to include the portion contained electronically, has been reviewed in this case.   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's terminal asbestosis had causal origins in his two decades of active military service.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran had a disability resulting from an injury experienced or a disease contracted in the line of duty, or for aggravation in the line of duty of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

A contributory cause of death, however, is inherently not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.

Analysis

The Veteran died in August 2002, and a certificate of death lists the immediate cause of death as respiratory failure due to asbestosis.  Coronary artery disease was listed as a significant condition contributing to death but not directly causing it.  During the Veteran's lifetime, he was not in receipt of service-connected compensation benefits.  It is contended that during the Veteran's many years of service, between 1946 and 1966, there was considerable exposure to asbestos that ultimately caused the Veteran's demise.  

While there are some service treatment records available for the Veteran, it is apparent that complete copies of the records have not been located after an exhaustive search.  Such an annotation has been made in the Virtual VA system, and while personnel records have been added in addition to the available treatment records, it can't be concluded that all records of treatment for the two-decade period of active military service are available for review.  Given this, the Board has a heightened duty to explain its reasons and bases and to carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted that a certificate of death indicates that the Veteran died at the Olive Ridge Care Center which, as either a nursing facility or some other form of private healthcare delivery facility, would maintain treatment records for the Veteran for the time proximate to his death.  It isn't apparent that the terminal records are contained in the claims file.  

Regardless of these evidentiary defects, the certificate of death was authored by a physician who had familiarity with the Veteran's terminal condition and an understanding of the circumstances surrounding his demise.  Therefore, the causes of death as listed on the death certificate, an official state government record, are to be considered as highly probative in the current case.  

The Board, in June 2014, remanded the claim for an expert medical review.  In this remand order, it was concluded that the Veteran had spent twenty years on active military service in the military occupational specialty (MOS) of "truckmaster."  As asbestos was utilized in truck braking pads at the time contemporaneous with the Veteran's service, it was indicated that asbestos exposure would have occurred during active service.  The expert medical review, conducted in July 2014, is very detailed in its analysis; however, the conclusion is essentially based on pathology demonstrated in 1995 during a clinical visit.  Essentially, the VA pulmonologist concluded that it was not at least as likely as not that the Veteran's death was asbestos-related, as the Veteran had extensive tobacco smoking over the years and had comorbid chronic obstructive pulmonary disease (COPD) manifesting as chronic bronchitis with emphysema.  The VA examiner noted that pleural plaques were not recorded in the available information of record.  

While the credentials of the VA pulmonologist are conceded as excellent, as noted, his review was based on incomplete information.  The entirety of the service treatment records as well as the terminal hospitalization/nursing care notes were not of record, and thus, could not have been reviewed by the examiner in 2014.  The examiner heightened the importance of a single 1995 clinical note when coming to his opinion, and while he did provide support, he did not have a complete picture of the Veteran's disability picture before him.  Accordingly, while the opinion is well-worded and rather lengthy in its analysis, it can't be given an exceptional amount of probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

On the contrary, at the time coincident with the Veteran's death, the medical examiner specifically concluded that asbestosis was the cause of the Veteran's fatal respiratory failure.  The Veteran was not applying for VA benefits at the time, and there is no reason to believe that in providing for the official cause of death, the medical examiner had any reason to be less than forthright in his conclusions as to what disablement specifically led to the Veteran's demise.  Given that the death certificate is an official state document, the annotation of asbestosis as causative of death is highly probative.  That the only other competent opinion of record was not based on a review of evidence contemporaneous with the Veteran's death (or, as noted, a complete review of the service treatment records), the Board must conclude that the stated cause of death on the official death certificate is more probative than the later 2014 VA medical review.  Thus, it can be concluded that asbestosis was a causal factor in the Veteran's demise.  

At issue, then, is whether the Veteran's military service caused him to develop fatal asbestosis.  The Board must conclude that it did.  The Veteran served for twenty years in an MOS involving exposure to military brake pads which, as has been previously noted, would have likely contained asbestos between 1946 and 1966.  A statement submitted by the appellant's friend, dated in June 2014, noted that a truckmaster "controls motor convoys by instructing and directing drivers and by supervising the loading, fueling, and road maintenance of the vehicles" (emphasis added).  By necessity, such duty would include exposure to asbestos in the maintenance of the brakes of Army vehicles.  It was further reported that the Veteran's duties as truckmaster were all in his military time, and he did not have a civilian occupation following his retirement from active service.  The death certificate does support this, as "truckmaster" is listed as the Veteran's usual occupation (which is an occupation apparently exclusive to soldiers in the United States Army).  

Given the above, it can be concluded that the Veteran had asbestos exposure in his many years of military service, and that asbestosis was a causative factor in his demise.  It is conceded that the VA pulmonary opinion of 2014 noted several other lung co-morbidities which may have also contributed to the Veteran's demise; however, given the faults with the examination report as noted, it cannot be excluded that fatal asbestosis, as noted specifically on the certificate of death, had causal origins during the 20-year active duty period.  As this is the case, service connection for the cause of the Veteran's death will be granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


